
	

114 HR 2758 IH: To make permanent the returning worker exception to the annual numerical limitation on nonimmigrant visas issued under section 101(a)(15)(H)(ii)(b) of the Immigration and Nationality Act, and for other purposes.
U.S. House of Representatives
2015-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2758
		IN THE HOUSE OF REPRESENTATIVES
		
			June 12, 2015
			Mr. Boustany introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To make permanent the returning worker exception to the annual numerical limitation on nonimmigrant
			 visas issued under section 101(a)(15)(H)(ii)(b) of the Immigration and
			 Nationality Act, and for other purposes.
	
	
		1.H–2B numerical limitations
 (a)In generalSection 214(g)(9)(A) of the Immigration and Nationality Act (8 U.S.C. 1184(g)(9)(A)) is amended to read as follows:
				
 (A)Subject to paragraphs (B) and (C), an alien who has already been counted toward the numerical limitation of paragraph (1)(B) during 1 of the 3 preceding fiscal years shall not again be counted toward such limitation during a fiscal year. Such an alien shall be considered a returning worker..
 (b)Effective dateThe amendment made by subsection (a) shall take effect on October 1, 2015. If this section is enacted after such date, the amendment made by subsection (a) shall take effect as if enacted on such date.
			
